CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Green Planet Solutions, Inc. (the “Company”) on Form 10-KSB for theperiod endingDecember 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Herbert Schaffer, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Yearly Report on Form 10-KSB for theperiod endingDecember 31, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for theperiod endingDecember 31, 2007, fairly presents, in all material respects, the financial condition and results of operations of Green Planet Solutions, Inc. Dated: March 3, 2008 By: /s/ Herbert Schaffer Herbert Schaffer Chief Executive Officer, Chief Financial Officer
